(State v. Crenshaw, 94 N.C. 877; and State v. Cainan, Ibid., 883, cited and approved).
The facts are stated in the opinion.
The defendant was charged criminally before the Mayor of the city of Wilmington with having violated an ordinance of that city, whereof the following is a copy: *Page 509 
"SEC. 24. That any person refusing or neglecting to pay the license tax assessed against him for the privilege of doing business, for the space of ten days, shall be subject to criminal prosecution,   (616) and upon conviction, shall be fined not more than twenty-fivedollars, or imprisoned not exceeding thirty days."
The mayor found the defendant guilty, and gave judgment against him, from which he appealed to the Criminal Court. In the latter court there was a verdict of guilty, and judgment against him. Having excepted, he appealed to this Court.
The city ordinance, for a violation of which the defendant was convicted, prescribes, that upon conviction, a party "shall be fined notmore than twenty-five dollars, or imprisoned not exceeding thirty days." The punishment thus authorized is in the discretion of the mayor, and uncertain. It may be any sum not exceeding twenty-five dollars. It is settled that ordinances thus uncertain are inoperative and void in this State. Like ordinances have been repeatedly and uniformly held to be void.State v. Crenshaw, 94 N.C. 877; State v. Cainan, Ibid 883.
There was, therefore, error.
Error.                                             Reversed.